Citation Nr: 1741269	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-32 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a cardiac disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1965 to April 1969.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). In January 2015, the Board reopened the previously denied claim for service connection for a cardiac disability and remanded the claim on appeal for further development.  The case is again before the Board for further appellate proceedings. 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the June 2014 Board hearing presided over by the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran's mitral valve prolapse (MVP) clearly and unmistakably preexisted service; there is not clear and unmistakable evidence to show that there was no permanent increase in disability of the Veteran's preexisting MVP beyond the natural progression of such disability during the Veteran's period of active service. 

2.  The Veteran's supraventricular tachycardia (SVT) clearly and unmistakably preexisted service; there was clearly and unmistakably no permanent increase in disability of the Veteran's preexisting SVT beyond the natural progression of such disability during the Veteran's period of active service. 

3.  The Veteran's coronary artery disease (CAD) did not manifest in service or to a compensable degree within the first post-service year, and such disability is not otherwise etiologically related to active service; and, CAD was not caused or aggravated by a service-connected disability.

4.  The Veteran's SVT was not aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for mitral valve prolapse, status-post MV repair, are met.  38 U.S.C.A. §§ 1111, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

2.  The criteria for entitlement to service connection for a cardiac disability other than mitral valve prolapse, status-post MV repair, are not met.  38 U.S.C.A. §§ 1111, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In January 2015, the Board remanded the claim on appeal and directed the AOJ to obtain a VA medical opinion from a VA cardiologist to determine the etiology of the Veteran's diagnosed heart disorders.  The AOJ obtained such a VA medical opinion in May 2015, and the examiner provided the requested information.  The Board acknowledges that the Board directed the AOJ to obtain a VA opinion from a cardiologist or a VA physician with experience in cardiology, and that a physician's assistance signed the report.  However, it is expressly stated in the report that a VA cardiologist rendered the opinion, and the opinion was uploaded by the C&P Medical Director on May 2015.  The claim was readjudicated in a June 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The Veteran was provided notice by letter in May 2011, in which the Veteran was provided what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Additionally, the Veteran was afforded a VA examination, and VA obtained VA medical opinions that provide enough information such that the Board can render an informed decision regarding service connection.  

The Board acknowledges that after the May 2015 VA medical opinion was rendered, private treatment records were associated with the claims file.  However, these records are dated during the appeal period, and the claim in this case turns on whether the Veteran's current cardiac disorders were caused or aggravated by service.  The private treatment records that were associated with the claims file after the May 2015 VA medical opinion are either duplicative of the evidence already of record, or such private treatment records do not provide new information to establish a nexus between service and the Veteran's current cardiac disorders, as these records are dated years after separation from service.  Therefore, remand of the claim to allow a VA examiner the opportunity to review such private treatment records and to render a new VA medical opinion would not possibly provide new information to substantiate the claim.  For these reasons, remand of the claim to obtain a new VA medical opinion is not warranted. 




Service Connection 

The Veteran contends that he has a cardiac disability that warrants service connection.  First, the Veteran contends that his cardiac disability was incurred during active service, and he specifically links his cardiac disability to a November 1968 episode of chest pain and presyncope.   Second, the Veteran contends that he has congenital heart conditions that were aggravated by active service.  Third, the Veteran contends that his cardiac disability is secondary to his service-connected neurocardiogenic presyncope/syncope. 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Generally, a Veteran is presumed to be in sound condition except for conditions noted when examined and accepted for service.  In other words, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  If there is no condition noted on the entrance examination and the disability is found to have manifested in service, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  Here, no cardiac defect or disease was noted on entry into service in the August 1965 Report of Medical Examination.  Thus, the presumption of soundness attaches, and the Veteran's cardiac condition on entry into service is presumed sound.  To rebut the presumption of soundness, there must be clear and unmistakable evidence to demonstrate that the claimed disability preexisted service.  Id.  

If the presumption of soundness is rebutted, and the claimed disability is therefore found to have preexisted service, the Veteran can only bring a claim for aggravation of that disability, not for service connection for the disability itself.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

In a claim for aggravation of a preexisting condition, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). 

Analysis

The Veteran has a complex history of multiple cardiac disorders.  The private treatment records and the VA medical records, to include the May 2015 VA medical opinion, reflect that during the appeal period, the Veteran has diagnoses of (a) mitral valve prolapse, status-post MV repair in 1995 ("MVP"); (b) supraventricular tachycardia ("SVT," also characterized as cardiac reentrant pathway-ablated); and, (c), coronary artery disease ("CAD").  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to his symptoms and observations.  However, the determination as to the nature, onset, and etiology of the Veteran's cardiac disorders are medical matters beyond the knowledge of a non-expert.  The record does not indicate the Veteran has medical expertise or training.  Therefore, the Veteran's lay opinions regarding the nature and etiology of each of his cardiac disorders and regarding whether any of his cardiac disorders is related to service, was permanently worsened in service, or was aggravated by his service-connected neurocardiogenic presyncope/syncope, are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, the Veteran's lay opinions that he has a cardiac disorder that began in service or was aggravated in service, or that a cardia disorder was caused or aggravated by his neurocardiogenic presyncope/syncope, have no probative value.  

On the other hand, the May 2015 VA cardiologist's medical opinion has high probative value, as the examiner has specialized training and knowledge regarding cardiac disorders.  Further, the examiner based her opinion on review of the Veteran's claims file, on the Veteran's medical history and subjective history, and on the examiner's own medical expertise.  Further, regarding the medical questions of whether a cardiac disability preexisted service, whether a cardiac disability increased in severity beyond the natural progress in service, whether a cardiac disability was otherwise caused by service, and whether a cardiac disability was caused or aggravated by service-connected neurocardiogenic presyncope/syncope, the examiner covered all relevant bases.   

As a preliminary matter, the Board finds that none of the Veteran's current cardiac disabilities are a congenital defect (i.e., a condition that is more or less stationary in nature and therefore not capable of improving or deteriorating), and therefore there is no need for the Board to apply the law governing service connection for a congenital defect.  The May 2015 VA medical opinion stated that MVP and SVT are each congenital diseases, and that CAD is an acquired condition.  The Board will now consider whether each diagnosed cardiac disorder is entitled to service connection. 

Here, the Board finds that there is clear and unmistakable evidence of record to rebut the presumption of soundness for MVP and SVT, and therefore concludes that these disorders preexisted service.  

In the May 2015 VA medical opinion, the examiner stated as follows:

I agree with [the March 2012 VA examiner's] opinion that Mitral valve prolapse is a congenitally abnormal mitral valve with redundant or abnormal connective tissue involving the mitral valve leaflets and there attachment to the mitral valve apparatus, which
may result in degeneration or malfunction of the valve leading to mitral regurgitation. The SVT or reentrant pathway is similarly a congenital abnormality in the cardiac conduction system connecting the atrium and ventricles outside of the normal conduction pathway, namely the AV node. As these abnormalities are present since birth, they definitely pre-existed his military service.

This opinion is not contradicted by the remaining medical evidence of record.  For example, the Veteran's treating provider since the late 1990s, Dr. K. K., and the May 2012 VA examiner, Dr. K., each opined that the Veteran's MVP and SVT are both congenital conditions.  Based on this May 2015 VA medical opinion, and because there is no competent and probative evidence to contradict this opinion, the evidence does not indicate that there is any room for debate as to whether the Veteran's MVP and SVT preexisted service.  Accordingly, the Board concludes that the evidence clearly and unmistakably shows that the Veteran's MVP and SVT preexisted service.     

As noted above, for the presumption of aggravation to attach, the Veteran must show aggravation with evidence of symptomatic manifestations of the condition during service.  The Veteran has competently and credibly reported in-service chest pain.  The Board also notes that the September 2012 medical opinion by Dr. K. K. notes that the Veteran's MVP can manifest in chest pain.  Based on this evidence, the Board finds that symptomatic manifestations of MVP during service are shown.  Further, the Board resolves doubt in favor of the Veteran, and finds that given this chest pain, symptomatic manifestations of SVT in service are also shown.  

Because the Veteran has met his burden of showing symptomatic manifestations of MVP and SVT in service, the presumption of aggravation attaches, and the burden shifts to the Board to establish that Veteran's MVP and SVT was not aggravated in service.  In other words, the Board has the burden of showing that MVP and SVT were not permanently worsened beyond the natural progress of each disorder by service.   

Here, the Board finds that that there is not clear and unmistakable evidence of record to rebut the presumption of aggravation for MVP.  The Board acknowledges that in the May 2015 VA medical opinion, which has high probative value, the VA cardiologist opined as follows: "To the best of my knowledge, neither mitral valve prolapse nor SVT have been associated with any particular activity or exposure in military service or combat. There is no biological or physiologic explanation to link either condition to military service."  

However, the April 2013 private opinion by Dr. K. K. also has probative value, as it was rendered by the Veteran's cardiological provider and by an expert in cardiology who is familiar with the Veteran's medical history.  This April 2013 private opinion states that the majority of MVP patients do not develop severe leakage of the valve and do not require mitral valve repair or replacement.  Dr. K. K. stated that the Veteran developed these progressions at the age of only 48.  Dr. K. K. opined that this would suggest a more rapid deterioration of the valve that could be linked to the stress of his military service.  Based on this April 2013 private medical opinion, the evidence indicates that there is room for debate as to whether the Veteran's MVP was aggravated beyond the natural progress of the disease by stress in service.  Accordingly, there is not clear and unmistakable evidence to rebut the presumption of aggravation for MVP, and the Board concludes that MVP was aggravated by service.  Entitlement to service connection for MVP is granted.  

On the other hand, the Board finds that that there is clear and unmistakable evidence of record to rebut the presumption of aggravation for SVT, and therefore concludes that the Veteran's SVT did not increase in severity beyond the natural progress of the disease during service.  As noted above, the evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Aggravation requires that the evidence show a measured worsening of the condition during service, and that measured increase in severity still exists currently.   

As noted above, the May 2015 VA cardiologist opined that SVT has not been associated with any particular activity or exposure in military service or combat, and that there is no biological or physiologic explanation to link SVT to military service.  Further, in the April 2013 private medical opinion, Dr. K. K. opined that the presence or aggravation of SVT cannot be explained on the basis of his military service.  It is reasonable for the Board to construe that the May 2015 VA medical opinion and the April 2013 private medical opinion each demonstrate that the Veteran's SVT clearly and unmistakably did not progress beyond the natural progress of the disease during service.  Further, there is no medical evidence of record to suggest that there was a measured worsening of the Veteran's SVT in service.  These medical opinions regarding SVT are not contradicted by the remaining competent and probative evidence of record.  Thus, the Board concludes that the evidence clearly and unmistakably shows no increase in severity of the Veteran's SVT beyond the natural progress during service.  Therefore, the presumption of aggravation is rebutted for SVT.  Because there is clear and unmistakable evidence that the SVT was not aggravated beyond its natural progression in service, the benefit-of-the-doubt provision does not apply, and the claim for SVT must be denied on a direct basis.  

Next, the Board will consider the Veteran's theory of entitlement to service connection on a secondary basis for SVT and CAD.  The Veteran argues that his neurocardiogenic presyncope/syncope aggravated his SVT, and he argues that his neurocardiogenic presyncope/syncope caused or aggravated his CAD.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's neurocardiogenic presyncope/syncope aggravated his SVT, and that his neurocardiogenic presyncope/syncope caused or aggravated his CAD.  As noted above, the Veteran's SVT is shown by the evidence as preexisting service; therefore, the evidence shows that the Veteran's SVT could not have been caused by his service-connected neurocardiogenic presyncope/syncope.  Again, the Veteran can only bring a claim for aggravation for SVT.  

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

The May 2015 VA cardiologist opined as follows:  "Neurocardiogenic syncope is unrelated to mitral valve prolapse or SVT. In addition... the patient continued to have symptoms despite repair of his mitral valve and ablation of his re-entrant pathway. In my opinion, his MVP or SVT were not aggravated by service-connected presyncope/syncope."  The May 2015 VA cardiologist also reviewed the claims file and the Veteran's medical history and opined that his CAD was not caused or aggravated by service-connected presyncope/syncope.  This opinion is not contradicted by the remaining competent and probative evidence of record.   In the probative April 2013 private medical opinion, Dr. K. K. opined that it is not clear whether the Veteran's SVT was a potential cause of the Veteran's episodes of his service-connected neurocardiogenic presyncope/syncope.  However, there is no indication by Dr. K. K., to include in the private treatment records, that the Veteran's neurocardiogenic presyncope/syncope increased the severity of the SVT.  In her April 2013 medical opinion, Dr. K. K. noted that stress and anxiety and dehydration and prolonged standing can aggravate symptoms of neurocardiogenic presyncope/syncope.  However, though Dr. K. K. suggested in this same opinion that stress could aggravate the Veteran's MVP, there is no indication in this report that stress could do the same for SVT or that neurocardiogenic presyncope/syncope could be a potential factor to aggravate SVT.  It is reasonable for the Board to construe that the April 2013 private medical opinion demonstrates that it is less likely than note that the Veteran's SVT increased in severity due to neurocardiogenic presyncope/syncope.  

In light of the May 2015 and April 2013 medical opinions, which are not contradicted by the remaining competent and probative evidence of record, the preponderance of the evidence is against a finding that the Veteran's SVT or CAD had any increase in severity (and was therefore aggravated) due to his neurocardiogenic presyncope/syncope, and the preponderance of the evidence is against a finding that the Veteran's CAD was caused by his neurocardiogenic presyncope/syncope.  Therefore, service connection is not warranted on a secondary basis for SVT or CAD.  38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim for service connection for SVT or CAD on a secondary basis, the benefit-of-the-doubt provision does not apply, and the claims must be denied on a secondary basis for SVT and CAD.

Finally, the Board notes that there is no clear and unmistakable evidence of record to rebut the presumption of soundness for CAD, because the May 2015 VA examiner opined that CAD is an acquired condition.  However, there is no competent and probative evidence to show that the Veteran's CAD manifested in service, or to a compensable degree within the first post-service year, or that the CAD is otherwise etiologically related to service.  The May 2015 VA examiner opined that the Veteran's CAD is unrelated to active service.  This opinion is probative, as the May 2015 VA examiner reviewed the claims file and based the opinion on the examiner's expertise in cardiology.  The Board also notes that the medical evidence from the Central Connecticut Cardiologist and a January 2011 treatment note from Dr. K. K., shows that the Veteran's CAD was not found by any cardiologist or diagnosed until decades after service, despite decades of prior cardiological testing and treatment.  The evidence shows that CAD was found after a coronary angiogram in 2010.  For these reasons, there is no competent and credible evidence to identify CAD as manifesting in service or within the first post-service year.  Accordingly, the Veteran's current CAD is not entitled to the presumption of service connection.  38 C.F.R. § 3.303(b), 3.307, 3.309(a).  Also, there is no competent and credible evidence to show that CAD is otherwise etiologically related to service, and service connection on a direct basis is not warranted for CAD. As the preponderance of the evidence is against the claim for service connection for CAD, the benefit-of-the-doubt provision does not apply, and the claim for CAD must be denied.  


ORDER

Entitlement to service connection for mitral valve prolapse, status-post MV repair, is granted. 

Entitlement to service connection for a cardiac disability other than mitral valve prolapse, status-post MV repair, is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


